Title: To Benjamin Franklin from Deborah Franklin, 10–21 February 1765
From: Franklin, Deborah
To: Franklin, Benjamin



Feb the 10, [1765]
I am set down to Confab a littel with my dear child as it Semes a Sorte of a hollow day for we have an ox arosteing on the river and moste pepel semes plesd with the a fair but as I partake of none of the divershons I stay at home and flatter myselef that the next packit will bring me a letter from you.
By the laste packit thair was a letter from mr. Jackson to you the poste Came in laite att night I did not know hough to ackte as you had not sed aney thing to me a bought what I shold due with the letters had it a bin direckted to the Speker I shold a sent it to Mr. Fox but in the morning Billey Franklin Came to town and he and Mr. Galloway Came and [red?] the letter thay sed tha wold write to you as I supose Billey did for he did not stay in town maney minites as he had letters to send. He had not heard the packi[t] was cumin when he lefte home which was the reson he maid no stay.
We have nothing stiring amoungst us but phamlits [pamphlets] and Scurrilitey but I have never sed or dun aney thing or aney of our famely you may depend on it nor shall we. All our good friends Cole [call] on us as yousall [usual] and we have bin asked ought but I have not gon but Salley has within this mounth but Shee was att Billeys all moste seven weeks.
This day the man is a puting up the fier plases that Came from London the darke one is in the parler. I am in hopes the harthes will be laid the wather will begin to be wormer and the Sun Stronger. The plasterer is a finishing the lathing of the stair Cases and I am a geting the lore parte of the house clened ought readey for the laying the kitching flore all this a bought the house.
Now a littel of what hapens Dr. Whit of Jermanton deyed this week. Mr. Plumsted in comin from N York had liked to be drounde he fell in seven times he gave a man ten pounds to pul him over the river on a bord leyin flat doune. He was in that Condishun for two owers but got home well and not aney Cold as I hear of. Now for a verey good pees of news our Governer gave in money for the poor ten pounds and fortey Cord of wood which is worth Sixtey pounds and more as it is sold now you donte know hough everey bodey loves him and we think our Governer is a kingbird. Salley is well and will write this time. Our Nabor Thomsons is verey well and our other friends. My love to Mrs. Stephenson to our Polley to Mr. and Mrs. Strahan and their whole famely and all of our friends.


Feb. 17
Sens I wrote the above our Cusin Antoney Willkison deyed verey sudenly. I had not herd that he was unwell tell his man Came for me he was dead he sed I have not seen my Cusin sense as the wather is so verey sever and slepey. On Freyday I got a man to helpe Gorge to Cute and Clear a way the Ise att the street dore and a bought the pump and [guter?]. It was near three feet thick. I never knew such a winter in my time but I am in hopes the worste of the wather is over. For severel day Gorge and my selef have bin att the New house a geting the roomes readey for the painter as Mr. Hadock ses he hopes he shall get to worke in march. I shall get the harthes Laid and if verey Cold wather is then we Can make a fier to prevent the painte reseveing aney dommaig. I only wish I was remouefed then I hope to be more relieved but I have not one ower my one att this time as a reporte is got aboute that you air arived in London and our friends all Come to know for them selves. The Mr. Whortons have all bin to inquier Hugh Robertes, Abel James and maney more.


Feb. the 21
Yisterday the letters by the packit Came and I had flattered my selef that I shold a heard that you was arived att laste but it was not so but I hope by nexte packit that I shal heare that you air safe and well. Salley writes so I leve to her to tell hough Billey duse for I donte know wather he knew that the packit is to saile so soon as nexte Satterday. Coll. Bouquet has Cold Several times to see us as Cap. Orrey thay air bouth verey well. This morning is so verey Cold that I Can hardly hold a pen in my hand so shall write to you agen as soon as posabel. Brother and Sister is well not one word of Mr. Foxcrofte but the Suthren poste is not Com in nor has the Virjaney maile for more than two munthes. Mr. Mickill leyes dead now he was walking out his dore the day before he deyed.
Sense I wrote the a bove Mr. Hall Came in with the mareyland papear no Virjaney maile. Mr. Hall desiers to be rememberd to you my love to Mrs. Stephenson it wold be neadles to menshon names as everey bodey desiers to be remember to you. I am my Deareste Childe youre afeckshonet wife
D Franklin

 
Endorsed: Mrs Fn. Feb. 21 1765 Answd
